UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7813


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MARTIN DELGADO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:06-cr-00164-RBS-JEB-1)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martin Delgado, Appellant      Pro Se.      Melissa Elaine O’Boyle,
Assistant  United States       Attorney,    Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Martin    Delgado      appeals     from     the    district     court        order

denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction.        For the reasons that follow, we affirm.

       A district court may reduce the sentence of a defendant

whose    Guidelines     sentencing        range    has     been    lowered     by    the

Sentencing Commission.          United States v. Smalls, 720 F.3d 193,

195 (4th Cir. 2013).               Whether to grant such a reduction is

within the district court’s discretion, so long as it considers

the   factors    outlined     in    18    U.S.C.   §     3553(a)    (2012),    to    the

extent applicable.         See 18 U.S.C. § 3582(c)(2); Smalls, 720 F.3d

at    195.      The   court   is    not    required      to   grant   a   reduction,

however.     United States v. Stewart, 595 F.3d 197, 200 (4th Cir.

2010).

       We review a district court’s decision whether to grant a

§ 3582(c)(2) motion for abuse of discretion.                       United States v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).                      In so doing, we may

not substitute our judgment for that of the district court, but

instead consider whether the court’s exercise of discretion was

arbitrary or capricious.            United States v. Mason, 52 F.3d 1286,

1289 (4th Cir. 1995).

       Our review of the record demonstrates that the court did

not abuse its discretion in denying Delgado’s motion.                     The court

clearly understood its authority to reduce Delgado’s sentence

                                           2
pursuant to the crack cocaine Guidelines amendment but declined

to    do   so     based    on    its   careful       review          of    the    facts     and

circumstances of Delgado’s case.                   See United States v. Jeffery,

631 F.3d 669,    679     (4th   Cir.       2011)    (“district            courts    have

extremely broad discretion when determining the weight to be

given each of the § 3553(a) factors”).

      Accordingly, we affirm the district court’s judgment.                                  We

dispense        with    oral    argument      because          the    facts       and     legal

contentions       are     adequately    presented         in    the       materials       before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                              3